Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                          
                                                      Response to Amendment

Drawings 
The drawing filed on 1/2/2020 is accepted by the Examiner.
The terminal disclaimer filed on 2/25/2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of (U.S. Patent No. 9,959,471) has been reviewed and is accepted. The terminal disclaimer has been recorded.
Based on telephone interview February, 26, 2021, with respect to cancellation of claims 7, 17, and amended claims 1 and 11, also review of prior art of record, all have been fully considered and are persuasive.   
             The claims 1-6, 8-16 and 18-20 now renumbered as 1-18 are allowed.  

                                             EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it must be submitted no later than the payment of the issue fee.
           Authorization for this examiner’s amendment was given in a telephone interview with Applicants Attorney (Kwok W. Lee, Reg No. 71,819), on February, 26, 2021, without traverse.

       
The amended claims 1 and 11 as follows: 
           Cancel claims 7 and 17.
           Claim 1. (Currently Amended) A system for monitoring a patient in a patient area having one or more detection zones, the system comprising: 
           one or more cameras; and
           a computing system configured to: 
           receive a chronological series of frames including a plurality of thermal images from the one or more cameras;
           identify liquid candidates by comparing temperature characteristics of a current frame with a plurality of previous frames of the chronological series using edge detection, the comparison based on given pixels of the chronological series of frames including thermal or spectral properties different from thermal or spectral properties of background pixels of the chronological series of frames;
           identify thermal signatures of the liquid candidates;
           determine types of liquids of the liquid candidates based on the thermal signatures of the liquid candidates; and
           generate an alert with the user interface corresponding to the determined types of liquids.
           Claim 7. (Canceled)
           Claim 11. (Currently Amended) A method, in a data processing system comprising a processor and a memory, for monitoring a patient in a patient area having one or more detection zones, the method comprising:
           receiving, by a computing system, a chronological series of frames including a plurality of thermal images from one or more cameras including thermal sensors;
using edge detection on electronic signals from the thermal sensors, the comparison based on given pixels of the chronological series of frames including thermal or spectral properties different from thermal or spectral properties of background pixels of the chronological series of frames;
           identifying, by the computing system, thermal signatures of the liquid candidates;
           determining, by the computing system, types of liquids of the liquid candidates based on the thermal signatures of the liquid candidates; and
           generating, by the computing system, an alert with the user interface corresponding to the determined types of liquids.
           Claim 17. (Canceled)


                                                    REASONS FOR ALLOWANCE 
The following is an examiner’s statement of reasons for allowance. 
           This invention relates generally, to systems and methods for patient monitoring by analyzing video frames to gather medical information, and in particular, using multispectral including thermal sensors and imaging to detect liquids of a patient area that is being monitored. 
           Based on applicant’s amendment, with respect to claim 1, representative of claim 11, the closest prior art of record (Melker), reference is directed to non-invasive monitoring of substance/compound concentrations in blood; and more particularly, to a system and method for the determination of drug concentrations and endogenous compounds in blood utilizing a breath detection system, but does not teach or suggest, among other things, “identify liquid candidates by “comparing temperature” characteristics of a current frame with a plurality of previous frames of the “chronological series using edge detection”, the comparison based on given pixels of the 
              These key features in combination with the other features of the claimed invention are neither taught nor suggested by (Melker) prior art of record. 
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."


  			                   Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seyed Azarian whose telephone number is (571) 272-7443. The examiner can normally be reached on Monday through Thursday from 6:00 a.m. to 7:30 p.m. 
           If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Matthew Bella, can be reached at (571) 272-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
           Information regarding the status of an application may be obtained from the Patent Application information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR.
Status information about the PAIR system, see http:// pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SEYED H AZARIAN/Primary Examiner, Art Unit 2667    
March 5, 2021